DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been cancelled.
Allowable Subject Matter
Claim(s) 2-16 are allowed.
	The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 11, 12, 13, 15 and 16; in brief and saliently: an apparatus comprising a high-level controller and a waveform data acquisition module structured to acquire a waveform of an electrical signal for a plurality of channels, the waveform data acquisition module comprising: a plurality of channels of capture units; and a module interface, wherein each capture unit comprises: an A/D converter structured to convert an electrical signal of the corresponding channel into a digital signal; a first memory unit and a second memory unit; and a memory controller structured to continuously write the digital signal to one from among the first memory unit and the second memory unit, and, when a writing target memory unit has become full, to notify an external higher-level controller that the writing target memory unit is full via the module interface, and to switch the writing target memory unit to the other memory unit, wherein the module interface supplies a local read command to the memory controller in response to a read .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827